Citation Nr: 1744916	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder with psychotic features (hereinafter "MDD").

2. Entitlement to an effective date earlier than June 3, 2008, for the grant of service connection for MDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1980.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2012, the Veteran testified at Board hearing before the undersigned at the Board's offices in Washington, DC.  A transcript of that hearing is of record.

The Board previously remanded these claims in March 2014 and October 2016 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

The Board notes that the issue of entitlement to service connection for alcohol and drug abuse disorders, to include as secondary to service-connected MDD was previously referred in March 2014 and October 2016 Board decisions.  This matter was acknowledged in August 2014 and June 2017 VA Memoranda; however, it remains unclear from the evidence of record whether this issue has been adjudicated.  To the extent the issue of entitlement to service connection for alcohol and drug abuse disorders, to include as secondary to service-connected MDD has not been fully adjudicated, it is referred again for appropriate action.






FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's MDD has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.
 
2. In an unappealed December 1983 rating decision, the RO denied service connection for a nervous condition.

3. After the December 1983 rating decision, the first communication from the Veteran expressing intent to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), was received on June 3, 2008.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

2. The December 1983 rating decision denying the claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 3.104 (2016).

3. The criteria for an effective date earlier than June 3, 2008, for the grant of service connection for MDD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in July 2008.  The Board points out that, with respect to both issues on appeal, the underlying claim of entitlement to service connection for psychiatric disability thereafter was granted.  As both issues on appeal are downstream elements of that underlying claim, no further notice under 38 U.S.C.A. § 5103(a) is required.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2014 and October 2016, the Board remanded the claims of entitlement to an initial disability rating in excess of 50 percent for MDD and entitlement to an effective date earlier than June 3, 2008, for the grant of service connection for MDD for additional development.  Pursuant to the Board's remands, the Agency of Original Jurisdiction scheduled the Veteran for a VA examination; obtained copies of the Veteran's outstanding treatment records; obtained copies of the Veteran's Social Security Administration (SSA) disability records; obtained copies of the Veteran's vocational rehabilitation and employment records; and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.





II.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

In a September 2009 rating decision, the Veteran's MDD was evaluated under 38 C.F.R. § 4.130, DC 9434 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The regulation's plain language highlights its symptom-driven nature" and symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates [s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates [s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates [s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

B.  Factual Background and Analysis

The Veteran contends his service-connected MDD warrants a higher initial disability rating.

In a July 2008 statement, the Veteran reported symptoms of insomnia, anger, panic attacks, and being unable to work due to his psychiatric disorder.

Private treatment records from 2008 to 2009 show the Veteran reported symptoms of anxiety, depression, panic attacks, distress, lack of interest in doing things, insomnia, feelings of worthlessness, and suicidal ideation.  The Veteran was diagnosed with MDD and his private psychologist recommended he take leave from work until his psychological health improved.

The Veteran was afforded a VA examination in May 2009.  He reported that for three months in service, he was tortured and abused by other Navy personnel.  He was kept in a correctional facility unit where he was mentally and physically assaulted.  He stated that after service, while working as a car valet at several embassies, he was around people in Army uniforms carrying guns, and that he felt like he was always being watched.  He reported symptoms of depression, anger, insomnia, low motivation, irritability, panic attacks, paranoid delusions, and hearing voices.  His GAF score was 50.  He was diagnosed with severe MDD and the examiner opined that the Veteran's mental illness affected his social and occupational functioning in a significant manner.

In a February 2010 statement, the Veteran stated that "If a white person ever put their hands on [him] again, [he] didn't think that [he could] be responsible for [his] actions."

During his April 2010 SSA hearing, the Veteran testified that he spent most of his days sitting in his basement staring at and talking to his dog.  It was recommended that the Veteran avoid all contact with the general public and interact mainly with things rather than people.  In a May 2011 SSA decision, the Veteran was found to be disabled as of October 2009, primarily due to his diagnosis of affective/mood disorder.  

The Veteran was afforded an additional examination in June 2010.  He reported experiencing symptoms of frustration, anger, irritability, paranoid ideation, auditory hallucinations, and a hostile and aggressive behavior toward the examiner.  He was diagnosed with severe MDD, and the examiner opined that the Veteran did not exhibit total occupational and social impairment due to his mental disorder.
 
Detroit VA Medical Center (VAMC) treatment records show that from 2010 to 2016, the Veteran exhibited symptoms of chronic depression and anxiety, along with intrusive thoughts and nightmares.

During his August 2012 Board hearing, the Veteran testified that he remains angry and wants to kill the six individuals in the correctional custody unit that tortured and beat him for 90 days.  He stated that he experiences nightmares every night, for which medication does not help.  He reported symptoms of anxiety and hearing voices in his head talking about taking revenge and killing those individuals in service that assaulted him.  He testified that if he ever placed his hands on another human being, he might not be able to stop himself from going further.

In April 2014, in compliance with the Board's March 2014 remand directives, the Veteran was afforded another evaluation for his MDD.  The Veteran reported symptoms of depression, irritability, and hearing voices.  The examiner noted the Veteran displayed symptoms of depressed mood, suspiciousness, flattened effect, disturbances of motivation and mood, and persistent delusions or hallucinations.  The examiner opined that the Veteran displayed occupational and social impairment with reduced reliability and productivity.

The Veteran's vocational rehabilitation and employment records from 2011 to 2017 reflect the Veteran is enrolled at a community college, working toward a Bachelor's Degree in Graphic Design.  His records note trust issues as a result of his military experience, as well as stress and problems with interpersonal interactions.  In a 2010 counseling narrative, it is noted that the Veteran has not made a stable adjustment to his disability and that his chronic and severe psychological pain interferes with his ability to concentrate.

Upon review of the record, the Board finds that an initial rating in excess of 50 percent for the Veteran's service-connected MDD is warranted.  The evidence from the Veteran's VA examinations, the Veteran's SSA disability records, and the Veteran's hearing testimony and lay statements reflect that the Veteran's MDD more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas.

The Veteran has consistently been shown to have symptoms of sleep impairment, anxiety, panic attacks, depression, anger, irritability, and the inability to establish and maintain effective relationships.  While it appears that the Veteran's severity and frequency of symptoms tends to fluctuate, the Board notes that the Veteran's symptoms during the period on appeal have been noted to seriously interfere with his employment and social functioning.  The Board finds particularly persuasive the Veteran's May 2009 VA examination report.  The examiner found the Veteran's MDD symptoms, to include depressed mood, ongoing panic attacks, irritability and outbursts of anger, and disturbances of motivation and mood affected the Veteran's social and occupational functioning in a significant manner.  These symptoms persisted after the Veteran's May 2009 VA examination, as evidenced by his June 2010 VA examination report, his SSA disability records, his August 2012 Board hearing testimony, as well as his April 2014 VA examination report, therefore, this evidence holds the most probative weight.  

The Board has considered whether a 100 percent initial disability rating is warranted for the Veteran's MDD.  The criteria necessary for such a rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.  According to the evidence of record, the Veteran's symptoms do not demonstrate total occupational and social impairment for the entire period on appeal.  Although the Veteran reported delusions and hallucinations during his VA examinations and testified that he wanted to kill those individuals that assaulted him, his VA and private treatment records from 2008 to 2017 are silent for any of these reported symptoms.  Further, the Veteran's vocational rehabilitation and employment records from 2011 to 2017 show that the Veteran is making a concerted effort to improve his MDD symptoms by taking classes at a community college to obtain a Bachelor's Degree in Graphic Design.  The Veteran's participation in his educational program and his desire to improve his future employability is not suggestive of total occupational and social impairment, therefore, the Veteran's MDD does not warrant a 100 percent initial disability rating.  

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent initial disability rating, but no higher, is warranted for the Veteran's service-connected MDD for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9434; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 50 percent criteria, the Board finds that, overall, his symptoms (including continuous anxiety and depression, impaired impulse control, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships) are of similar duration, frequency, and severity as those described for the 70 percent rating under occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, an initial disability rating of 70 percent for MDD for the entire period on appeal is granted.



III.  Entitlement to an Earlier Effective Date

A.  Legal Principles

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. §5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

B.  Factual Background and Analysis

The Veteran asserts that he should be assigned an effective date earlier than June 3, 2008, for the grant of service connection for MDD.  Specifically, he alleges his claim should date back to October 1983, when he filed a claim for service connection for a nervous condition.  

Turning to the evidence of record, the Veteran initially filed a claim of entitlement to service connection for a nervous condition in October 1983.  In an unappealed December 1983 rating decision, the RO denied service connection for a nervous condition.  Specifically, the rating decision found that during active service, the Veteran was diagnosed with an immature personality disorder, but there was no indication that the Veteran suffered from either a neurosis or psychosis.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the December 1983 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  Thus, to the extent the Veteran contends that he is entitled to an effective date of October 1983, the Board finds that such argument is without merit.

Following the December 1983 rating decision, no communication was received from the Veteran or any representative seeking service connection for psychiatric disability until June 3, 2008.

On June 3, 2008, the Veteran filed an application for service connection for PTSD. In a September 2009 rating decision, the RO granted the claim for service connection for MDD, effective June 3, 2008. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of service connection for MDD which, as noted above, was received by VA on June 3, 2008.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The Board acknowledges that the September 2009 rating decision did not characterize the Veteran's claim for service connection for PTSD as a previously adjudicated claim, such that new and material evidence was required prior to award of the benefit sought.  However, failure to do so is not critical in this case as the RO granted the underlying benefit claimed, that is, entitlement to service connection for MDD, effective the date of receipt of claim for such benefit.  In rendering the decision, the RO referred to a May 2009 VA examination report that linked the claimed disability to service.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for MDD.

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim for entitlement to an effective date earlier than June 3, 2008, for the grant of service connection for MDD must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













(Continued on the next page)
ORDER

Entitlement to an initial disability rating of 70 percent for MDD for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an effective date earlier than June 3, 2008, for the grant of service connection for MDD is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


